                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

WENDELL H. STONE COMPANY, INC.
individually and on behalf of all others
similarly situated doing business as                     18cv1135
STONE & COMPANY,                                         ELECTRONICALLY FILED

                Plaintiff,

                        v.

PC SHIELD INC. an Oklahoma corporation,

                Defendant.


       Memorandum Order on “Plaintiff’s Motion for Default Judgment, Motion for Class
         Certification, and Motion for Leave to Conduct Limited Discovery” (Doc. 11)

       This matter is before the Court on the Motion for Default Judgment, Class Certification,

and Limited Discovery of Plaintiff Wendell H. Stone Company, Inc. (“Plaintiff”). (Doc. 11). For

the reasons set forth below, Plaintiff’s Motion will be granted to the extent that the Court will

permit Plaintiff to conduct limited discovery with respect to the class it is seeking to certify

pursuant to Federal Rule of Civil Procedure 23, and otherwise Plaintiff’s Motion will be denied

without prejudice as being prematurely filed.

       Plaintiff’s putative class action is brought pursuant to the Telephone Consumer

Protection Act of 1991, as amended by the Junk Fax Prevention Act of 2005, 47 U.S.C. § 227 et

seq. (the “TCPA”). (Doc. 1 ¶ 6). In relevant part, the TCPA prohibits the use of “any telephone

facsimile machine, computer, or other device to send, to a telephone facsimile machine, an

unsolicited advertisement.” 47 U.S.C. § 227(b)(1)(C). Accordingly, so long as a defendant

transmits an unwanted fax that occupies the plaintiff’s telephone line and fax machine, the

defendant faces TCPA liability. See Palm Beach Golf Ctr.-Boca, Inc. v. John G. Sarris, D.D.S.,
P.A., 781 F.3d 1245, 1253 (11th Cir. 2015); Community Vocational Schools of Pittsburgh, Inc. v.

Mildon Bus Lines, Inc., 307 F.Supp.3d 402, 414-15 (W.D. Pa. 2018).

        I.     Background

        Plaintiff, a Pennsylvania resident, brought its “Class Action Complaint” against

Defendant PC Shield, Inc. (“Defendant”), an Oklahoma Corporation. (Doc. 1). Plaintiff alleges

that in August 2017, Defendant caused one unsolicited facsimile to be transmitted by telephone

facsimile machine to Plaintiff. (Id. at ¶ 10). What was sent was an advertisement of Defendant’s

computer protection software and other products, which Defendant created or caused to be

created, and which Defendant intended to, and did distribute to Plaintiff. (Id. at ¶ 12). Plaintiff

did not have any prior relationship with Defendant and did not consent, invite, or otherwise give

Defendant permission to send it the advertisement. (Id. at ¶ 14).

        With respect to the putative class, Plaintiff alleged, upon information and belief, that

Defendant faxed the same facsimile it sent to Plaintiff, to more than forty other recipients

without first receiving the recipients’ express permission or invitation to send the facsimiles. (Id.

at ¶ 15).

        II.    Plaintiff’s Motion for Class Certification

        In Reyes v. Netdeposit, LLC, 802 F.3d 469 (3d Cir. 2015), the United States Court of

Appeals for the Third Circuit set forth the District Court's responsibilities when addressing a

motion to certify a class as follows: “[T]he District Court must: (1) conduct rigorous analysis, (2)

review all avenues of inquiry in which it may have doubts (even if it requires reviewing the

merits), (3) be satisfied and (4) make a definitive determination on the requirements of Rule 23,

or even (5) require that a plaintiff demonstrate actual, not presumed conformance with Rule 23

requirements.” Reyes, 802 F.3d at 485. The Court of Appeals also recently explained, “[i]n



                                                      2
deciding whether to certify a class under Federal Rule of Civil Procedure 23, a district court must

make ‘findings’ and factual determinations. The burden of proof rests with the movant to

‘affirmatively demonstrate’ certifiability by a preponderance of the evidence.” Wharton v.

Danberg, 854 F.3d 234, 241 (3d Cir. 2017) (citing Wal-Mart v. Dukes et al., 564 U.S. 338, 350

(2011); In re Hydrogen Peroxide Antitrust Litig., 552 F.3d 305, 320 (3d Cir. 2008)).

       Thus, to bring a class action, a plaintiff must sufficiently establish the prerequisites set

forth in Federal Rule of Civil Procedure 23(a), the first of which is that “the class is so numerous

that joinder of all members is impracticable.” Fed.R.Civ.P. 23(a)(1). The numerosity

requirement was recently addressed by the Court of Appeals in Mielo v. Steak 'n Shake

Operations, Inc., 897 F.3d 467 (3d Cir. 2018):

       Rule 23(a)(1) requires that the proposed class be “so numerous that joinder of all
       members is impracticable.” Fed. R. Civ. P. 23(a)(1). Like other factual
       determinations underlying Rule 23 determinations, it is a “plaintiff's burden to
       demonstrate numerosity by a preponderance of the evidence.” Hayes v. Wal-Mart
       Stores, Inc., 725 F.3d 349, 358 (3d Cir. 2013).

       In recent years the numerosity requirement has been given “real teeth.” Robert H.
       Klonoff, The Decline of Class Actions, 90 Wash. U. L. Rev. 729, 768 (2013).
       Although this strengthening of the numerosity inquiry has sometimes been
       criticized, our precedent nonetheless demands that a court “make a factual
       determination, based on the preponderance of the evidence, that Rule 23's
       requirements have been met.” Marcus, 687 F.3d at 596. To make such a
       determination, a court must be presented with evidence that would enable the court
       to do so without resorting to mere speculation. Id. at 597 (referring to “the line
       separating inference and speculation”).

Mielo, 897 F.3d at 484 (footnote omitted).

       The class Plaintiff seeks to certify is:

       No Consent Class: All persons who (1) on or after four years prior to the filing of
       this action, (2) were sent, by Defendant or on Defendant’s behalf an unsolicited
       telephone facsimile message substantially similar to Exhibit A [the faxed
       advertisement sent from Defendant to Plaintiff, (3) from whom Defendant claims




                                                      3
       it obtained prior express permission or invitation to send those faxes in the same
       manner as Defendant claims it obtained prior express consent to fax Plaintiff.

(Id.). Significantly, Plaintiff did not submit any evidence in support of the number of class

members, relying upon its allegation that Defendant sent unlawful fax advertisements to

hundreds or thousands of consumers: “Hence, the proposed Class satisfies the numerosity

requirement (and discovery can confirm this if needed).” (Doc. 12 at 17). Clearly Plaintiff has

not established by a preponderance of the evidence that the proposed class is “so numerous that

joinder of all members is impracticable.” Fed.R.Civ.P. 23(a)(1). Accordingly, Plaintiff’s Motion

for Class Certification will be denied. Said denial, however, will be without prejudice to Plaintiff

to file another motion for class certification if and when Plaintiff can support a motion for class

certification with the requisite evidence, as discussed by the Court of Appeals in the Mielo

decision.

       III.    Plaintiff’s Motion for Default Judgment

       Having denied Plaintiff’s Motion for Class Certification, the Court also will deny without

prejudice Plaintiff’s Motion for Default Judgment since Plaintiff seeks entry of default judgment

not only for himself, but for a class which has not yet been certified.1

       IV.     Plaintiff’s Motion for Limited Discovery

       By way of Plaintiff’s Motion for Limited Discovery, Plaintiff seeks permission to

conduct post-default damages discovery as well as discovery with respect to any other matter

that the Court determines requires further proof. In light of the Court’s denial without prejudice

of Plaintiff’s Motion for Default Judgment, the Court also will deny Plaintiff’s Motion for


1
 Additionally, pursuant to Federal Rule of Civil Procedure 23, once a class is certified, the class
must be notified and putative class members given the opportunity to opt out prior to any judgment
being entered that could be binding upon them. Fed.R.Civ.P. 23(b)(3); Fayun Luo v. Qiao Xing
Universal Resources, Civ. No. 12-0045, 2017 WL 2470248, *4 (D.V.I. Jun. 6, 2017).

                                                      4
Limited Discovery without prejudice to the extent it seeks to conduct post-default damages

discovery. The Court, however, will grant Plaintiff’s Motion for Limited Discovery to the extent

that the Court will allow Plaintiff to conduct discovery with respect to the class it seeks to certify

pursuant to Federal Rule of Civil Procedure 23.

                                               SO ORDERED, this 19thth day of November, 2018,



                                               s/Arthur J. Schwab_____
                                               Arthur J. Schwab
                                               United States District Judge




                                                      5
